Citation Nr: 0214587	
Decision Date: 10/18/02    Archive Date: 10/29/02	

DOCKET NO.  01-03 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for ankylosis of 
the left knee, status post patellectomy and fusion, currently 
evaluated at 30 percent.

2.  Entitlement to a total evaluation based on individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which denied the benefits sought on 
appeal.  The veteran, who had active service from July 1987 
to May 1989, appealed that decision to the BVA, and the case 
was referred to the Board for appellate review.

At the BVA hearing at the RO in February 2002, it was noted 
that the veteran had filed a claim for a psychiatric disorder 
secondary to her service-connected left knee disability, but 
that she was withdrawing that claim.  She also indicated that 
she was satisfied with the RO's decision concerning the 
effective date for a temporary total evaluation under the 
provisions of 38 C.F.R. § 4.30 (2002).  As such, neither of 
these matters is before the Board.  

Also, at that hearing the veteran raised claims for service 
connection for right knee, back and hip disorders secondary 
to her service-connected left knee disability.  The veteran 
was informed that these matters had not been addressed by the 
RO and would be referred to the RO for appropriate action.  
In addition, given these claims for service connection for 
additional disabilities, it was agreed that the issue of a 
total evaluation based on individual unemployability due to 
service-connected disabilities would be deferred pending 
adjudication of these issues by the RO.  These matters will 
be further addressed in the remand portion of this decision.




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's increased rating claim has been 
obtained and the duties to inform and assist have been 
satisfied.

2.  The veteran's left knee is ankylosed due to a surgical 
fusion, but is not fused in flexion between 10 and 20 degrees 
(or greater).

3.  The veteran has shortening of her left lower extremity, 
but the shortening is not 1 1/4 to 2 inches.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
ankylosis of the left knee, status post patellectomy and 
fusion have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 
4.40-4.46, 4.71a, Diagnostic Code 5256 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that in November 
2000 the Veterans Claims Assistance Act of 2000 (VCAA) became 
law.  The VCAA applies to all pending claims for VA benefits 
and provides, among other things, that the VA shall make 
reasonable efforts to notify a claimant of the relevant 
evidence necessary to substantiate the claim for benefits 
under the laws administered by the VA.  The VCAA also 
requires the VA to assist a claimant in obtaining that 
evidence.  


38 U.S.C.A. §§ 5103, 5103A (West 1991 & West Supp. 2002); 
38 C.F.R. § 3.159 (2002).

The Board finds that while the VCAA was enacted during the 
pendency of this appeal, and was not specifically applied by 
the RO, there is no prejudice to the veteran in proceeding 
with her appeal because the requirements of the VCAA have 
essentially been satisfied or are moot.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (when the Board addresses 
a matter not addressed by the RO, the Board must provide an 
adequate statement of reasons and bases as to why there is no 
prejudice to the appellant).  As will be more fully explained 
below, the RO provided the veteran with notice of applicable 
laws and regulations pertaining to her claim for an increased 
evaluation and the criteria and evidence needed to establish 
her claim for a higher evaluation.  Moreover, all relevant 
evidence has been obtained.  Accordingly, the Board will 
proceed with appellate review.

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of information and evidence needed to 
substantiate and complete a claim.  Collectively, the October 
2000 rating decision, the statement of the case and the 
supplemental statement of the case issued in connection with 
the current appeal have notified the veteran of the evidence 
considered, the pertinent laws and regulations and the 
reasons her claim was denied.  More specifically, the 
appellant was notified in the statement of the case that 
evaluations based on ankylosis or fusion of her left knee 
were based on the degree or angle of the ankylosis and was 
notified that evidence was necessary to demonstrate ankylosis 
at an appropriate degree.  Also, at the veteran's BVA hearing 
she was informed that if it was determined that additional 
evidentiary development was necessary by the Board, she and 
her representative would be notified of the needed 
development and the results of that development.  The veteran 
has been advised of the evidence needed for an increased 
rating, she has submitted additional evidence and the VA 
advised her what action it would undertake.  The Board finds 
that the veteran has been notified of the criteria for a 
higher evaluation and the evidence necessary to establish 
entitlement to a higher evaluation.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied. Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Accordingly, the 
case is now ready for appellate review.

Second, the VA has the duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records were already associated 
with the claims file and she has been afforded a VA 
examination in order to assess the current severity of her 
disability.  In addition, the veteran submitted private 
medical records pertaining to her disability, as well as a 
statement from a VA physician.  Lastly, at the veteran's BVA 
hearing reference was made to additional VA outpatient 
treatment records and the veteran was afforded a period of 
time to submit those records.  Those outpatient treatment 
records, as well as records pertaining to a claim for Social 
Security benefits were submitted by the veteran.  Beyond 
granting the request for additional time to submit additional 
outpatient treatment records, which have been received, the 
veteran and her representative have not made the Board aware 
of any other evidence that should be obtained prior to 
appellate review, or requested any further assistance from 
the VA.  The Board finds that all relevant evidence necessary 
for an equitable disposition of the increased rating issue 
has been obtained. 

The veteran essentially contends that the current evaluation 
assigned for her left knee disability does not accurately 
reflect the severity of her disability.  She maintains, in 
substance, that the symptomatology she experiences and the 
limitations caused by her disability all combine to warrant a 
higher evaluation.

Disability evaluations are determined by comparing current 
symptomatology with criteria set forth in the VA's Schedule 
for Rating Disabilities, which is based on average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
When a question arises as to which of two disability ratings 
apply under a particular diagnostic code, the higher 
evaluation will be assigned if the disability more nearly 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  When making a disability 
evaluation determination, the veteran's entire history is 
reviewed, but the current level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In 
evaluating disabilities of the musculoskeletal system, it is 
necessary to consider, along with the schedular criteria, 
functional loss due to flareups of pain, fatigability, 
incoordination, pain on movement and weakness.  38 C.F.R. 
§§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).

Historically, a rating decision dated in September 1989 
granted service connection for chondromalacia of the left 
patella and assigned a 10 percent evaluation.  That 
evaluation remained in effect until a March 1993 rating 
decision increased the evaluation to 30 percent effective 
September 1992.  That rating decision also assigned a 
temporary, total evaluation under the provisions of 38 C.F.R. 
§ 4.30, based on a need for convalescence following surgery 
and then restored the previous assigned 30 percent evaluation 
effective March 1, 1993.  The veteran underwent additional 
left knee surgery and was assigned a temporary total 
evaluation under the provisions of 38 C.F.R. § 4.30, 
effective May 8, 1995, with the 30 percent evaluation 
restored effective October 1, 1995.  A rating decision dated 
in February 1996 subsequently determined that a 40 percent 
evaluation was appropriate from October 1, 1995, because of 
ankylosis between 10 and 20 degrees.  Approximately 3 years 
later, a rating decision dated in January 1999 decreased the 
evaluation for the veteran's left knee disability from 
40 percent to 10 percent, on the basis of the veteran's range 
of motion.  That evaluation remained in effect until a rating 
decision dated in July 2000 increased the evaluation from 
10 percent to 30 percent, effective November 2, 1999, with a 
100 percent evaluation under the provisions of 38 C.F.R. 
§ 4.30 between January 4, 2000, and August 1, 2000.

The veteran's left knee disability is currently evaluated as 
30 percent disabling under Diagnostic Code 5003-5256.  Under 
Diagnostic Code 5003 evaluations are assigned based on the 
degree of limitation of motion.  Since the veteran's left 
knee has been fused and has no motion, Diagnostic Codes based 
on limitation of motion are no longer appropriate to evaluate 
the veteran's disability.  Diagnostic Code 5256 provides 
evaluations based on ankylosis.  Under that Diagnostic Code, 
a 30 percent evaluation is for assignment if the ankylosis is 
in a favorable angle in full extension, or in slight flexion 
between 0 and 10 degrees.  A 40 percent evaluation is 
assigned for ankylosis in flexion between 10 and 20 degrees, 
and a 50 percent evaluation is assigned when the ankylosis is 
in flexion between 20 and 45 degrees.  Lastly, a 60 percent 
evaluation is for assignment when the ankylosis is extremely 
unfavorable, in flexion at an angle of 45 degrees or more.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5256.  

Another potentially applicable Diagnostic Code applicable 
based on the evidence in this case is a diagnostic code 
pertaining to shortening of the lower extremity.  Under 
Diagnostic Code 5275 a 10 percent evaluation may be assigned 
with shortening of the bones of the lower extremity of 11/4 to 
2 inches (2.2 cms. to 5.1 cms.) and a 20 percent evaluation 
when the shortening is between 2 and 21/2 inches (5.1 cms. to 
6.4 cms.).  See 38 C.F.R. § 4.71a, Diagnostic Code 5275.

Evidence for consideration includes records of a private 
hospitalization of the veteran in January 2000 at which time 
she underwent a fusion of the left knee.  The admitting and 
final diagnosis was multi-directional instability in the left 
knee with a history of previous patellectomy and essentially 
no functional range of motion to the left knee.

A report of a VA examination performed in August 2000 shows 
the veteran related a history of 6 operations on her knee 
since 1987, with a knee fusion performed in January 2000.  It 
was noted that the knee was now solidly fused in a neutral 
position and that she was using a TENS unit for muscle 
soreness and aching.  She reported that the only medication 
she took was Tylenol.  She indicated that at times she 
utilized a cane.  She reported no flareups since her fusion.  
On physical examination the left knee was fused in a neutral 
position at 0 degrees.  There was no motion in the left knee.  
The left leg was about 1 inch shorter compared to the right 
side.  There was generalized tenderness and soreness 
anteriorly over the musculature of the knee, none posteriorly 
or distally to the knee itself.  The diagnosis following the 
examination was residuals of postoperative fusion of the left 
knee.

A statement from a VA physician dated in April 2001 related 
that the veteran was unable to stand for long periods or walk 
for distances.  The physician indicated that she was unable 
to work as a chef and that vocational rehabilitation was 
certainly a good option for her.

VA medical records dated between October 2001 and March 2002 
include a record dated in October which shows the veteran 
reported a left leg length discrepancy and that she wore a 
left shoe insert.  On physical examination, there was noted 
to be a 3/4-inch leg length discrepancy.  There was mild 
tenderness of the left knee.  The assessments following the 
examination were left lower leg discrepancy and painful 
screws in the left leg.  In November 2001 the veteran 
underwent removal of left knee hardware.  Records dated in 
February and March 2002 shows the veteran was seen with 
complaints of pain and the possibility of an infection was 
noted.  

Records from the Social Security Administration show that the 
veteran was found to be entitled to a period of disability 
based on her left knee disability beginning in March 1999.

The veteran presented testimony at a hearing before a hearing 
officer at the RO in June 2001 and before a Member of the 
Board in February 2002.  At those hearings the veteran 
related that she had undergone 8 surgeries on her left knee, 
three since January 2000.  She offered testimony concerning 
the symptomatology she experienced, the treatment she had 
undergone and the limitations in her activities of daily 
living produced by her left knee disability.  She indicated 
that her knee was painful and fused straight at 180 degrees.  
She reported that she last worked in March 1999 and had been 
unable to work in the restaurant field since that date 
because of her left knee disability.  She testified that she 
taking business classes in accounting and marketing.

Based on this record, it is apparent that the schedular 
criteria for a higher evaluation for the veteran's left knee 
have not been met.  The medical evidence clearly shows that 
the veteran's left knee is fused or ankylosed in full 
extension, and the veteran does not dispute that fact.  As 
such, she clearly meets the criteria for the current 
30 percent evaluation.  The surgical fusion producing 
ankylosis clearly represents a static disability, and thus, 
the veteran does not have ankylosis in flexion between 10 and 
20 degrees, the criteria for the next higher 40 percent 
evaluation.  As such, the veteran is not entitled to an 
evaluation in excess of 30 percent under Diagnostic 
Code 5256.

The Board has also considered whether a higher evaluation 
might be assigned for shortening of the veteran's left leg.  
In this regard, the VA examination performed in August 2000 
indicates that the veteran had about 1-inch shortening of her 
left leg, but a VA medical record dated in October 2001 
records that the shortening is three quarters of an inch.  In 
any event, in order to warrant a compensable evaluation based 
on shortening of an extremity, the shortening would have to 
be between 11/4 to 2 inches.  Since the veteran does not meet 
this criteria, an additional 10 percent evaluation under 
Diagnostic Code 5275 is not warranted.

The Board has also considered a higher evaluation with 
consideration of the provisions of 38 C.F.R. §§ 4.40 and 
4.45, as well as DeLuca.  However, while the veteran's left 
knee manifests pain, there is no pain on movement or 
weakness, nor does the record reflect complaints of flareups.  
In fact, the August 2000 VA examination shows the veteran 
specifically noted the absence of flareups since her surgical 
fusion.  While the Board does acknowledge that the most 
recent VA medical records dated in February and March 2002 
suggests the possibility of an infection following the 
removal of hardware, none of the records suggest any change 
in the degree of fusion or the amount of leg length 
discrepancy, the schedular criteria applicable in the 
veteran's claim.  Accordingly, the Board concludes that a 
higher evaluation for the veteran's left knee disability is 
not warranted.




In reaching this decision, the Board notes that the rating 
schedule is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  The Board recognizes that 
she has experienced employment difficulties because of her 
knee and that generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the disability.  The Board notes that in 
exceptional cases where evaluations provided by the rating 
schedule are found to be inadequate, an extraschedular 
evaluation may be assigned which is commensurate with the 
veteran's average earning capacity impairment due to the 
service-connected disorder.  38 C.F.R. § 3.321(b).  However, 
the Board believes that the regular schedular standards 
applied in the current case adequately describe and provide 
for the veteran's symptoms and disability level.  The record 
does not reflect a disability picture that is so exceptional 
or unusual that the normal provisions of the rating schedule 
would not adequately compensate the veteran for her service-
connected disability knee disability.  The veteran has been 
hospitalized for treatment of her knee and was assigned 
temporary total ratings for those hospitalizations.  The 
Board does not find that the veteran's case outside the norm 
so as to warrant consideration of the assignment of an 
extraschedular rating.  Referral of this matter for 
consideration under the provisions of 38 C.F.R. § 3.321 is 
not warranted.  See Shipwash v. Brown, 8 Vet.App. 218, 227 
(1995), and Floyd v. Brown, 9 Vet.App. 94-96 (1996).  In 
addition, the Board observes that the veteran is also 
pursuing entitlement to a total rating based on individual 
unemployability due to her service-connected disabilities and 
claims she has additional disabilities for which service 
connection is warranted.  This matter, as discussed at her 
personal hearing, is being returned to the RO for appropriate 
consideration.  



ORDER

An evaluation in excess of 30 percent for ankylosis of the 
left knee, status post patellectomy and fusion is denied.


REMAND

As indicated above in the Introduction portion of this 
decision, the veteran has a pending claim for a total 
evaluation based on individual unemployability due to 
service-connected disabilities.  At her BVA hearing the 
veteran raised claims for entitlement to service connection 
for right knee, back and hip disorders that were secondary to 
her service-connected left knee disability.  At that hearing 
the veteran was advised that those matters had not been 
prepared for appellate review and would be referred to the RO 
for appropriate development and adjudication.  Under those 
circumstances, it was agreed at that time that the issue of a 
total evaluation based on individual unemployability would be 
deferred pending the RO's adjudication of the additional 
service connection claims since those issues were 
inextricably intertwined with her total rating claim.  In 
addition, following her Travel Board hearing, her 
representative submitted a statement concerning the veteran's 
additional service connection claims and she submitted a 
statement that she was also seeking a separate rating for the 
surgical scar from her left knee surgery.  Since this matter 
and procedure was agreed to by the veteran at her Board 
hearing, in fairness to the veteran, the Board will defer 
consideration of the unemployability issue pending the 
development requested below on the additional service 
connection claims raised by the veteran.

Therefore, in order to give the appellant every consideration 
with respect to the issue of a total evaluation based on 
individual unemployability due to service-connected 
disabilities, it is the Board's opinion that further 
development of the case is necessary.  Accordingly, the case 
is REMANDED for the following action:

1.  Following any necessary development 
under the VCAA, the RO should adjudicate 
claims for service connection for right 
knee, back and hip disorders secondary to 
her service-connected left knee 
disability and entitlement to a separate 
rating for her left knee surgery scar.  
The veteran should be notified of the 
determinations and her appellate rights, 
including the need to file a notice of 
disagreement with the denial of any new 
claim.  She must also file a substantive 
appeal after the issuance of a statement 
of the case in order to perfect her 
appeal on these new issues.  

2.  After the development and 
adjudication requested in the first 
paragraph has been completed, the RO 
should review the appellant's claim for a 
total evaluation based on individual 
unemployability due to service-connected 
disabilities if any additional 
disabilities have been service-connected.  
If the benefit sought is not granted, the 
veteran and her representative should be 
furnished a supplemental statement of the 
case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.


The purpose of this REMAND is to obtain additional 
development and adjudication, and the Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the veteran until she is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

